Citation Nr: 0704843	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-42 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, secondary to type II 
diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from October 1968 to June 
1970.  He served in combat in Vietnam and has been awarded 
the Combat Infantry Badge and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied a claim of entitlement to service 
connection for peripheral neuropathy, bilateral upper 
extremities, secondary to type II diabetes mellitus, and 
determined that the requisite new and material evidence had 
not been received to reopen the previously denied claim of 
entitlement to service connection for hearing loss.


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities was not 
shown during military service or to a compensable degree 
within one year of service separation.

2.  The appellant's peripheral neuropathy, bilateral upper 
extremities, is not shown to have been caused or aggravated 
by type II diabetes mellitus.

3.  The RO denied the appellant's claim for service 
connection for bilateral hearing loss in an unappealed rating 
decision in July 1971.

4.  The additional evidence submitted since the July 1971 
rating decision, including medical evidence that the 
appellant continues to manifest a hearing loss, fails to 
provide any new and material evidence linking the appellant's 
noise exposure during his service to the hearing loss 
diagnosed after his service discharge.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy, bilateral upper extremities, was 
not incurred in or aggravated by service, may not be presumed 
to have been incurred in service, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
4.119 (Diagnostic Code 7913), 4.124a (Diagnostic Code 8515) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Evidence received since the July 1971 final rating 
decision wherein the RO denied a claim of entitlement to 
service connection hearing loss is not new and material, and 
the appellant's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7103(a), 
7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 3.160, 3.385, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate his claims 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The June 2003 
letter was issued prior to the initial adjudication of these 
claims in January 2004, and there is accordingly no 
prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for peripheral neuropathy, 
bilateral upper extremities, secondary to type II diabetes 
mellitus, and to reopen his service connection claim for 
hearing loss, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service VA 
medical center records.  The reports of several VA 
examinations have also been included.  The appellant has been 
afforded, but not availed himself of, the opportunity for a 
personal hearing before a member of the Board.  The Board has 
reviewed all the evidence in the claims folder, with an 
emphasis on the medical evidence.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claims.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).


II.  Analysis

Principles of service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection requires the presence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id.

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

Peripheral neuropathy, bilateral extremities secondary to 
type II diabetes mellitus

The record contains no evidence which relates the appellant's 
peripheral neuropathy directly to his period of active duty, 
nor does he contend otherwise.  First, his service medical 
records contain no findings indicative of peripheral 
neuropathy of the bilateral extremities.  At his separation 
examination in June 1970, there were no notations of any 
strength, range of motion, or sensory difficulties of the 
upper extremities, nor did the appellant report experiencing 
any.  There is also no evidence of peripheral neuropathy 
present to a compensable degree within the first-post service 
year, which means he is not entitled to a grant of service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309(a), 4.124a (Diagnostic Code 8515).

The appellant's post-service medical records demonstrate that 
the appellant had an acute inferolateral wall myocardial 
infarction in October 1997.  Prior to that time, there is no 
evidence that the appellant complained of numbness or 
tingling in his upper extremities.  As of March 2003, the VA 
examiner opined that the appellant's only severe secondary 
condition was related to his heart and status post myocardial 
infarction.  There is no evidence in the record that the 
appellant repeatedly experienced these sensory symptoms, or 
that he regularly complained to treating physicians of 
numbness or tingling in his upper extremities.  The only 
evidence of peripheral neuropathy of the upper extremities is 
associated with the August 2003 VA examination, at which time 
the appellant complained about having occasional numbness in 
both hands.  He reported to the examiner that the numbness 
and tingling began after he had his heart attack.  Based on 
the appellant's report and her review of the appellant's 
claims file, the examiner opined that the appellant's 
peripheral neuropathy of both hands was as likely as not 
related to decreased circulation related to his 
cardiovascular disease, but was not as likely as not related 
to his diabetes.  The appellant has submitted no evidence 
that contradicts this conclusion, nor has the Board found any 
during its review of the claims file.

The appellant has contended that his peripheral neuropathy of 
the bilateral upper extremities developed secondary to his 
service-connected type II diabetes mellitus.  However, there 
is no objective medical evidence in the record to support 
that proposition.  The Board acknowledges that he is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layman, however, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

A review of the appellant's entire file shows that there is 
no competent medical evidence of peripheral neuropathy of the 
bilateral upper extremities until many years after service 
discharge and that there is no nexus statement relating the 
appellant's current peripheral neuropathy of the bilateral 
upper extremities back to his time in active service, or to 
his service-connected type II diabetes mellitus.  Therefore, 
the Board has concluded that the preponderance of the 
evidence is against the claim and the present appeal must be 
denied.

New and material evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In July 1971, the RO denied the appellant's claim of 
entitlement to service connection for hearing loss.  The 
appellant did not appeal that decision, and it became final.  
This RO decision, the last time the claim of entitlement to 
service connection for hearing loss was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the appellant's claim for 
entitlement to service connection for hearing loss may be 
reopened only if new and material evidence has been secured 
or presented since the RO action.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).

The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
and this amendment applies in this case, as it applies to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001).  The appellant's claim to reopen was 
received in April 2002.

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  The 
requirement that a claim be well grounded is no longer 
applicable.  Therefore, the former three-step analysis now 
requires just two: a determination of whether the claim 
should be reopened and, if so, adjudication on the merits 
after compliance with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed entitlement to service connection for 
hearing loss, in light of the applicable law, the Board finds 
that there has not been received the requisite new and 
material evidence to reopen the claim of entitlement to 
service connection for hearing loss.

The July 1971 RO rating decision stated that the appellant 
was not entitled to service connection for high frequency 
hearing loss because both the his entrance and separation 
examinations were noted as normal with no hearing loss noted 
either in the conversational voice range or high frequency 
area.  It was noted that the current VA examination showed 
normal hearing within the conversational voice range.  A high 
frequency hearing loss was noted.

In the June 2003 letter from the RO, the appellant was 
advised of alternate sources including pharmacy records, 
insurance records, non-VA medical treatment records, and 
statements from individuals who knew him during service that 
could be submitted to provide support for his service 
connection claim, but to date the appellant has not submitted 
any such evidence.  The new evidence submitted, the report of 
a VA audiological examination conducted in August 2003, 
discloses that the appellant continues to have hearing loss 
bilaterally as defined by VA regulations.  The report 
includes an opinion as to the etiology or onset of the 
appellant's hearing loss, stating that provided the 
appellant's discharge hearing test was valid, his hearing 
sensitivity was within normal limits at the time of discharge 
and could not be attributed to military noise exposure.  The 
only evidence in the record questioning the validity of the 
hearing test is an October 1994 statement submitted by the 
appellant, in which he claimed that he was not provided a 
hearing test at service discharge.  However, he has provided 
no evidence supporting this claim, nor has he explained how 
the audiogram test results recorded on his separation 
examination were obtained.  Therefore, the Board does not 
consider this evidence particularly probative.

The August 2003 VA examination thus does not tend to 
establish any unestablished fact.  Although it establishes 
that the appellant has a current disability, the July 1971 
rating decision did not base the denial of service connection 
on lack of current disability, so the VA examination does not 
establish any unestablished fact.

Although the Board is sympathetic with the appellant's 
contentions that his Vietnam service, which included exposure 
to various types of noise, caused his current hearing loss, 
there is a lack of competent medical evidence to warrant a 
favorable decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
failed to submit or identify competent medical evidence to 
provide a nexus between the in-service exposure to noise and 
his diagnosed hearing loss.  The preponderance of the 
evidence is against the appellant's request to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  There is no benefit of the doubt that can be 
resolved in the appellant's favor, since the only medical 
evidence in the record as to the cause of the appellant's 
current hearing loss states that it is not related to his 
active service.  There is no favorable evidence that would 
place the record concerning this question in equipoise.

As the additional evidence does not establish any 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim, the evidence is not new and material.  In the absence 
of new and material evidence, the claim for service 
connection may not be reopened.  The request to reopen the 
claim must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities, secondary to type II diabetes 
mellitus, is denied.

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for hearing loss, 
the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


